Opinión disidente del
Juez Asociado Señor Cadilla Ginorio,
con la cual concurren el Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Martín e Irizarry Yunqué.
San Juan, Puerto Rico, a 31 de diciembre de 1974
Propone la opinión circulada en el presente caso por el Juez Asociado Señor Díaz Cruz y de la cual disiento, que tanto los plazos devengados como los no devengados a la muerte del obrero han de considerarse como derechos personalísimos que se extinguen con su muerte. No creemos que deba revo-carse en ese sentido el caso de Quiñones v. South P.R. Sugar Co. of P.R., 48 D.P.R. 351 (1935). En dicho caso el obrero no tenía dependientes al momento de su muerte y sus here-deros entablaron una reclamación para recobrar lo que el obrero, en vida, no llegó a recibir. Allí concluimos que:
“Como hemos dicho, la mayoría de las autoridades se mani-fiesta en el sentido de que el derecho a la compensación ‘not yet *189accrued’ termina con la muerte del obrero lesionado. Sin embargo, aquella porción de la compensación ‘already accrued’ a la muerte del obrero constituye un derecho adquirido que puede ser reclamado por los herederos o los representantes de la herencia. Creemos, como la mayoría de los tribunales, que en Puerto Rico puede llegarse a esta conclusión. El propósito evidente de nuestra legislación es beneficiar en primer lugar al obrero que sufre las lesiones y en caso de muerte a las personas que de él dependen; pero esto no quiere decir que una vez adquirido un derecho por la persona directamente lesionada, este derecho, en un caso como el presente en que el obrero no dejó personas que dependieran de él, pueda ser reclamado por sus herederos, albacea o administra-dor de la herencia.”
Entiendo que los plazos no devengados han de considerarse como un derecho personalísimo, pero no así los devengados por constituir un derecho adquirido, los cuales en el caso ante nos, tenía derecho la Sra. López Ramos a recibir en vida. Una de las conclusiones de hecho de la Comisión Industrial fue que, “ [e] n este caso hubo una demora inexcusable por parte del Asegurador para rendir su decisión final en cuanto a la incapacidad que presentaba esta obrera.”
Fue la negligencia del propio Fondo, la que evitó con su dilación, que la Sra. López Ramos en vida pudiera benefi-ciarse de aquello a lo que tenía derecho. Se dice en la Opi-nión que los beneficios que por incapacidad se reciben “van dirigidos a suplir, con fondos públicos, deficiencias en el presupuesto familiar del trabajador o de aquellos que de él dependían y no a enriquecer el acervo privado de quienes nada necesitaban del obrero extinto.” Sin embargo, mientras el Fondo se tomó su tiempo en decidir, eran los herederos recla-mantes quienes se hicieron cargo de su esposa y madre enfer-ma, y quienes cubrieron sus necesidades.
Si bien es cierto que el derecho a una pensión alimenti-cia es uno personalísimo, los alimentos atrasados y no pagados, se convierten en una deuda.
*190“Realmente en los alimentos atrasados no concurre la razón que ha tenido en cuenta el legislador para prohibir la renuncia, transmisión o compensación de los futuros, la de ser éstos indispensables para atender con ellos a las necesidades ordinarias y precisas de la vida, las cuales tendrían que quedar en otro caso desatendidas. Pero satisfechas ya éstas en cuanto al pasado, las pensiones alimenticias correspondientes a dicho período de tiempo se convierten en una deuda como otra cualquiera del obligado a dar los alimentos, y, por lo tanto, puede ser susceptible de compensación, transmisión y renuncia.” (Bastardillas nuestras.) Manresa, Comentarios al Código Civil, Tomo 1ro., pág. 847, ed. Séptima, año 1956.
Por lo tanto, concluyo que siendo correcto lo expuesto en el caso de Quiñones v. South P.R. Sugar Co. of P.R., 48 D.P.R. 351 (1935), se debe confirmar la Resolución de la Comisión Industrial.